Citation Nr: 0739984	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  01-07 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment, or for adaptive equipment 
only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from January and September 2001 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

A Board remand in October 2003 directed the RO to send the 
veteran additional notice to comply with the Veterans Claims 
Assistance Act (VCAA), the holding in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), as well as 38 U.S.C.A. § 5102, 5103, and 5103A 
and any other applicable legal precedent.  The remand also 
mandated that the RO contact the veteran and ask him to 
provide a comprehensive statement regarding his alleged 
stressors in service - which he says caused his PTSD, so the 
RO in turn could submit a summary of them to the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) for independent verification, as will be 
explained, depending on whether it was determined the veteran 
had engaged in combat against enemy forces.  The Board also 
directed the RO to then schedule him for a compensation 
examination to determine whether he has PTSD as a result of a 
confirmed stressor.  In addition, the remand was to schedule 
him for a VA examination of his left ankle to determine 
whether he has lost the use of one or both feet as a result 
of service-connected disability.

The RO completed the requested remand development, continued 
to deny the claims, and returned the case to the Board for 
further appellate consideration.






FINDINGS OF FACT

1.  A VA psychiatrist that rather recently examined the 
veteran in March 2006, on remand, confirmed he has PTSD most 
likely the result of traumatic events that occurred during 
his tour in Vietnam, irrespective of whether all of the 
incidents he alleges occurred in fact occurred.

2.  The veteran previously established his entitlement to 
service connection for residuals of a left ankle fracture, 
rated 20-percent disabling; and, as mentioned, the Board is 
also granting service connection for PTSD in this decision.

3.  The veteran's service-connected disabilities, however, do 
not involve the loss or permanent loss of use of one or both 
feet, the loss or permanent loss of use of one or both hands, 
permanent impairment of vision in both eyes, or ankylosis of 
the hips or knees.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the 
veteran's PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

2.  The criteria are not met for a certificate of eligibility 
for financial assistance in the purchase of automobile and 
adaptive equipment, or for adaptive equipment only.  38 
U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. §§ 3.350, 3.808 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  In particular, 
letters from the RO in January and July 2004, June 2005, 
February 2006, and April 2007 (1) informed the veteran about 
the information and evidence not of record that is necessary 
to substantiate his claims; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested that he provide any 
evidence in his possession pertaining to the claims, or 
something to the effect that he should "give us everything 
you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit Court recently held that a statement of 
the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See, too, Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).



In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of the notice is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court nonetheless determine the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  Also, since the Board is 
granting one of his claims, for PTSD, there is obviously no 
prejudice in going ahead and doing that.

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claims under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the veteran and his representative.  In 
addition, VA furnished the veteran appropriate compensation 
examinations to determine the likely cause of his PTSD and 
severity of his left ankle disability.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See, too, Caffrey v. 
Derwinski, 6 Vet. App. 377 (1994).  Accordingly, the Board 
finds that no further assistance is necessary to meet the 
requirements of the VCAA or Court.



I.  PTSD

The veteran claims he experienced stressful, life-threatening 
events during his tour in Vietnam to account for his PTSD.

Service connection for PTSD requires (i) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV), (ii) medical evidence establishing 
a link between current symptoms and an in-service stressor, 
and (iii) credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f) (2007).

With respect to the first requirement, a VA mental health 
examiner diagnosed the veteran with PTSD at an evaluation in 
April 2000 and assigned a Global Assessment of Functioning 
(GAF) score of 60.  There are also various other diagnoses of 
PTSD in the file, including when the veteran was most 
recently examined on remand in March 2006, in part, 
specifically to confirm or rule out whether he has this 
condition.  Note also that these several diagnoses of PTSD 
are presumably in accordance with DSM-IV, both in terms of 
the adequacy and sufficiency of the stressors claimed.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).  So the requirement 
of a DSM-IV diagnosis of PTSD is no longer in dispute.  
See, too, Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) 
(Service connection presupposes a current diagnosis of the 
claimed disability).

The veteran has submitted various statements, including in 
response to PTSD questionnaires, listing the following 
stressors as the cause of his PTSD:  (1) seeing a friend and 
fellow soldier (L. S.) die in his arms, (2) seeing people 
blown up, (3) defending an airport from a mortar and small 
arms fire attack - resulting in a left thigh injury, and (4) 
capturing a boy who was later killed.  These purported 
incidents all concern his tour in Vietnam.



The determinative issue, therefore, is whether there is 
objective confirmation of any of these claimed stressors.  
The evidence necessary to establish the occurrence of an in-
service stressor depends on whether the veteran "engaged in 
combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  If he can meet this standard through military 
citation or other appropriate evidence, and the claimed 
stressors are related to combat, VA must accept his lay 
testimony regarding the reported stressors as conclusive 
evidence of their actual occurrence, provided the testimony 
is credible and "consistent with the circumstances, 
conditions, or hardships of such service."  Moreover, no 
further development or corroborative evidence is necessary.  
38 C.F.R. § 3.304(f).  See also 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

The veteran's DD Form 214 does not show evidence of combat in 
service such as the Purple Heart Medal or, depending on the 
branch of service he was in, the Combat Infantryman Badge or 
Combat Action Ribbon, although he claims he received the 
Purple Heart Medal - albeit long after the fact.  
See VAOPGCPREC 12-99 (October 18, 1999).  His DD Form 214 
indicates his military occupational specialty (MOS) was heavy 
equipment operator, which also is not prima fascia evidence 
of combat service, although he claims his actual 
responsibilities were far more varied than that.  Because 
there is insufficient evidence to conclude he engaged in 
combat against enemy forces in Vietnam, his testimony alone 
is insufficient proof of the events claimed.  38 C.F.R. 
§ 3.304(f).  Instead, the record must contain service records 
or other corroborative evidence that substantiates or 
verifies his testimony or statements as to the occurrence of 
the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

As already alluded to, there are looming questions regarding 
the actual occurrence of some of the incidents the veteran 
alleges occurred while he was in Vietnam.  But still, 
resolving all reasonable doubt in his favor, the Board finds 
that his service personnel records and the results - 
including opinion, from his March 2006 VA mental status 
examination, on remand, provide sufficient evidence to grant 
his claim.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a veteran need not corroborate his actual physical 
proximity to (or firsthand experience with), and personal 
participation in, rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.)  

At the conclusion of the March 2006 VA mental status 
evaluation, on remand, the evaluating psychiatrist as 
mentioned confirmed the veteran has PTSD and assigned a GAF 
score of 45.  But of equal or even greater significance, 
this evaluating psychiatrist also indicated there is likely a 
relationship between the veteran's PTSD symptomatology and 
the traumatic events he experienced in Vietnam.  In providing 
this opinion, this examiner readily acknowledged there were 
some noteworthy inconsistencies in the record, in terms of 
whether the veteran received the Purple Heart Medal or was a 
prisoner of war (POW), as he now claims, since the 
documentary evidence in the file investigating these 
allegations indicated he did not receive the Purple Heart 
Medal and was not a POW.  So, said this VA examiner, his 
opinion was not predicated on this status since, by all 
accounts, these were unconfirmed - and indeed entirely 
false, statements.  More importantly, though, these 
revelations still did not change this VA examiner's ultimate 
conclusion that the veteran has PTSD as a result of his 
military service - and, in particular, from the several 
other claimed events in Vietnam.

In discussing the rationale of this opinion, the March 2006 
VA examiner pointed out that the areas (in Chu-Lai) where the 
veteran served in Vietnam surely exposed him to traumatic 
events of the type he alleges.  This is important because the 
veteran's service personnel records confirm he participated 
in operations in the Chu-Lai area and fired his weapon on at 
least two occasions.  Indeed, the record also confirms one of 
his other stressors that a fellow soldier, L. S., died from 
enemy fire near Chu-Lai in 1966.



Credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  In other words, whether an alleged incident 
in service occurred is a factual, not medical, determination.  
So the Board is not required to blindly accept the March 2006 
VA examiner's opinion to the effect that, merely because the 
veteran served where he did in Vietnam (in Chu-Lai), this 
necessarily exposed him to the type of traumatic events he 
claims.  But again, that said, corroboration does not require 
"that there be corroboration of every detail including [his] 
personal participation in the identifying process."  Suozzi, 
10 Vet. App. at 311.  And in both Pentecost and Suozzi, it 
was held that specific evidence that a veteran was actually 
with his unit at the time of an attack is not required to 
verify that attack as a PTSD stressor.  In Suozzi, 
10 Vet. App. at 310-11, the Court determined that evidence 
that the veteran's company received heavy casualties during 
an attack consisting of copies of radio logs of that incident 
was sufficient to reopen his claim for service connection for 
PTSD, even without specific evidence of the veteran's 
presence with the company during that particular incident.  
Also, Pentecost, 16 Vet. App. at 128-29 held that the Board 
had interpreted the corroboration requirement too narrowly by 
requiring the veteran to demonstrate his actual proximity to 
and participation in rocket and mortar attacks.  The Court 
indicated in this respect that although the veteran's unit 
records did not specifically show he was present during the 
alleged rocket attacks, "the fact that he was stationed with 
a unit that was present while such attacks occurred would 
strongly suggest that he was, in fact, exposed to the 
attacks."  Id.

With all of this in mind, there is legitimate reason to 
believe that at least some - even if not all, of the 
traumatic events the veteran alleges occurred in Vietnam 
did, in fact, occur.  That is to say, there has been at least 
some credible, independent corroboration of his claimed 
stressors - which, in turn, means the March 2006 VA examiner 
was not relying on a totally unsubstantiated history for 
concluding the veteran has PTSD most likely the result of 
traumatic events that occurred during his tour in Vietnam, 
and more importantly, irrespective of whether all of the 
incidents he alleges occurred in fact occurred.  See, e.g., 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (indicating 
the Board may not disregard a favorable medical opinion 
solely on the rationale it was based on a history given by 
the veteran).  Rather, as the Court further explained in 
Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a 
veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the veteran as 
lacking credibility.

Here, there are only credibility issues concerning some, not 
all, of the veteran's alleged stressors.  And the March 2006 
VA psychiatric examiner has made the necessary linkage of the 
veteran's PTSD to his military service, his tour in Vietnam 
in particular, effectively based on a conglomerate of 
stressors - not just predicated on those that may not be 
true.  Hence, especially when resolving all reasonable doubt 
in his favor, the record provides sufficient evidence to 
support the veteran's contention that he experienced a 
stressful or life-threatening event in service - 
but especially while stationed in Chu-Lai, Vietnam, to 
warrant granting service connection for PTSD.  38 C.F.R. 
§ 3.102; see also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

II.  Automobile or Other Conveyance and Adaptive Equipment

The veteran claims that he is entitled to financial 
assistance in acquiring an automobile or adaptive equipment, 
or adaptive equipment only because he has lost the use of one 
or both feet as a result of his service-connected disability.

Financial assistance may be provided to an "eligible person" 
in acquiring an automobile or other conveyance and adaptive 
equipment, or adaptive equipment only.  38 U.S.C.A. § 
3902(a)(b).

A veteran is considered an "eligible person" if he is 
entitled to compensation for any of the following 
disabilities:  (i) The loss or permanent loss of use of one 
or both feet; (ii) the loss or permanent loss of use of one 
or both hands; (iii) the permanent impairment of vision of 
both eyes.  38 C.F.R. § 3.808(b)(1).



A veteran who does not qualify as an "eligible person" under 
the foregoing criteria may nevertheless be entitled to 
adaptive equipment if he is entitled to VA compensation for 
ankylosis of one or both knees, or of one or both hips, and 
adaptive equipment.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 
3.808(b)(1)(iv).

The term "loss of use" of a hand or foot is defined at 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with the use of a suitable prosthetic 
appliance.

The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc, in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss 
of use of a foot include extremely unfavorable ankylosis of 
the knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches or more.

In this case, the preponderance of the objective medical 
evidence does not support the veteran's application for this 
benefit.  During his VA compensation examination in February 
2006, he reported that a tractor he was driving during 
service turned over after a mortar round went off nearby.  He 
also said he continues to have a permanent limp and pain 
which has been constant ever since that incident.  
The orthopedic examiner observed the veteran uses a 
wheelchair to facilitate his ambulatory efforts and wears 
bilateral long-leg braces with rocker bottom oversized extra-
depth shoes.  

On objective physical examination, both hips had abduction of 
45 degrees, adduction of 30 degrees, internal rotation of 30 
degrees and external rotation of 45 degrees.  Examination of 
both knees showed range of motion from 0 to 110 degrees, but 
also a mild degree of medial condyle prominence suggesting 
some early degenerative changes.  Examination of the right 
ankle indicated range of motion of 30 degrees, dorsiflexion 
of 45 degrees, and plantar flexion of 30 degrees, eversion, 
and inversion.  Examination of the left ankle showed 
dorsiflexion of 20 degrees, plantar flexion of 45 degrees, 
and 30 degrees of inversion and eversion.  The examiner also 
found a slight diminution in the subtalar motion, but the 
veteran still had some subtalar motion.  

X-rays revealed mild degenerative joint arthritis in the left 
ankle with osteophytes, osteoarthritis in both knees, but no 
other significant osseous abnormalities.

The orthopedic examiner diagnosed mild-to-moderate 
degenerative joint disease of both knees and post surgical 
changes and degenerative disease of the left ankle.  The 
examiner indicated the veteran has no specific disability 
related to his gait, primarily due to his left ankle changes.  
Based on the x-rays, the examiner noted that the veteran's 
left ankle has a minimal effect on his gait.  In this regard, 
the examiner opined that the veteran's joint symptoms in both 
lower extremities bear no relationship to his service-
connected left ankle fracture, which appears to have been 
fairly mild.  The examiner clarified that the veteran can 
walk and that amputation would not even be a consideration.  

As is readily evident, this physician made no mention of 
blindness or the anatomical loss or the loss of use of any 
extremity.  Further, the veteran is not service-connected for 
diabetes mellitus, so also obviously no resulting 
complication like peripheral neuropathy in his upper or lower 
extremities.

Although the veteran's use of his lower extremities is 
clearly impaired secondary to a nonservice-connected 
disability, the evidence also does not demonstrate that his 
service-connected disabilities cause either the loss of use 
of his feet or hands, vision impairment, or hip or knee 
ankylosis.  Ankylosis, incidentally, is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, 
and Allied Health at 68 (4th ed. 1987)].  Because the veteran 
is able to move these joints - even if less than fully, by 
definition, they are not immobile.

In the absence of this required impairment, the veteran does 
not meet the criteria for a certificate of eligibility for 
financial assistance in the purchase of automobile and 
adaptive equipment or for adaptive equipment only.  38 
U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808.  And since, for 
the reasons and bases discussed, the preponderance of the 
evidence is against his claim, there is no reasonable doubt 
to resolve in his favor, and his claim must be denied.  
38 C.F.R. § 4.3.


ORDER

The claim for service connection for PTSD is granted.

But entitlement to a certificate of eligibility for financial 
assistance in the purchase of automobile and adaptive 
equipment, or for adaptive equipment only, is denied.




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


